Exhibit 10.1
 
[img001.jpg]
Sales & Marketing Agency Agreement
 
This Agreement is made this 2nd Day of December, 2014 by and between
VitaminFizz, LLC a limited liability company duly organized under the laws of
the State of Nevada (hereinafter “Client”), and Advantage Sales & Marketing LLC,
a California Limited Liability Company, having its office located at 18100 Von
Karman Avenue, Suite 900, Irvine, CA 92612 (hereinafter “ASM”).


In consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Client and ASM agree to the following:
 
1.  
APPOINTMENT.  Client hereby grants to ASM under the terms and conditions
hereafter set forth, the exclusive right to act as Client’s agent for
solicitation of sales of Products, as defined in Appendix A, authorized by
Client to retailers and distributors and approved by Client having buying
offices located in the Territory specifically defined in Appendix B.



2.  
TERM.  This Agreement shall be in full force and effect from the Effective Date,
on a month-to-month basis and may be terminated by either party with or without
cause, by giving the other party ninety (90) days advance written notice.



3.  
AGENCY.  ASM shall act as Client’s agent and neither ASM nor its employees shall
be considered employees of Client.  Neither party shall in any event be held
liable or accountable for any obligations incurred by either party other than as
specified herein, it being specifically understood that the respective
businesses of each of the parties shall be operated separate and apart from each
other.



4.  
SALES NEGOTIATIONS.  All sales negotiations by ASM for the account of Client
shall be conducted in accordance with such prices, terms and conditions as
specified in writing by Client.



5.  
ORDER ACCEPTANCE AND TRANSMITTAL.  All orders taken from buyers by ASM shall be
subject to acceptance by Client and ASM will shortly thereafter report all sales
of Client’s products upon consummation.  ASM may propose selling new accounts,
but Client shall have the right to approve the addition of such
accounts.  Additional accounts approved by Client shall be governed by the same
terms and conditions as provided for in this Agreement.



6.  
OBLIGATION OF ASM.  ASM shall use commercially reasonable efforts as determined
by ASM to perform the obligations set forth in Appendix C.



7.  
COMMISSIONS. Client agrees to pay ASM without deduction or offset, a commission
or brokerage of five percent (5%) on all customers and based on the FOB case
cost net of promotional allowance on authorized consumer products sold to the
grocery supermarket trade, independents, distributors, and other channels as
authorized by Client and defined in APPENDIX D.  Where a headquarter’s buying
office in ASM’s territory places orders through ASM for shipments to a warehouse
in another ASM territory, the distribution of the applicable commission will be
determined by mutual agreement between Client and ASM.

 
8.  
PAYMENT.  Payment of the commission or brokerage shall be promptly made by the
fifteenth (15th) of each month for the prior month’s net paid invoices for sales
of the Products, and shall be sent to the following address:



Advantage Sales & Marketing LLC
P.O. Box 31001-1691
Pasadena, CA 91110-1691


 
1

--------------------------------------------------------------------------------

 
Slotting, ad and display allowances and reclamation costs shall not be deducted
from ASM’s commissions.  A delinquency charge of 1.5 percent per month (but not
in excess of the lawful maximum) may be added on any amount of days in arrears.


9.  
INSURANCE.  Client shall, at its own expense, obtain and maintain throughout the
term of this Agreement and for two (2) years following expiration or earlier
termination of this Agreement, Commercial General Liability insurance on an
occurrence coverage form, including but not limited to coverage for Products
Liability and Personal & Advertising Injury providing protection in the amount
of at least three million dollars ($3,000,000) per occurrence and annual
aggregate against any claims, suits, losses or damages arising as a result of
this Agreement. The aforementioned insurance limits shall be referenced on an
ACORD form certificate of insurance or its equivalent.



10.  
INDEMNIFICATION.  Client agrees to indemnify and hold ASM harmless from and
against any and all claims, demands, actions, proceedings and costs (including
reasonable attorneys’ fees), in any way resulting from the acts or omissions of
the Client, its employees, or agents in the performance of this Agreement, and
any loss or injury resulting from and/or arising out of products, point of sale
materials and/or other product related materials and/or goods, supplied in
connection with this Agreement, including but not limited to, any defect in
merchandise, or the purchase or use of any product manufactured, produced, or
distributed by Client.

 
11.  
ASSIGNMENT.  This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors in interest, if any, and
assigns, if any, provided however, this Agreement shall not be assigned or
transferred by any party without the non-assigning party’s
consent.  Notwithstanding the foregoing, ASM may assign this Agreement without
Client’s prior written consent to any entity which is directly or indirectly
controlled by or under common control with ASM, to any successor entity, or to
any entity which shall acquire a business segment of ASM.  ASM shall have the
right to assign this Agreement to the related entity, at any time and from
time-to-time, in each and every instant without the consent of Client.



12.  
OWNERSHIP OF MARKS.  ASM acknowledges and agrees that ownership of all
trademarks, trade names, and good will symbolized by Client’s Products shall
remain the property of Client, its successors and assigns, if any, and ASM will
take reasonably cautious methods to avoid impairing Client’s right, title, or
interest to such trademarks, trade names, and good will symbolized by Client’s
Products.



13.  
NOTICE.  All notices and other communications between the parties which must or
may be given pursuant to this Agreement will be deemed to have been sufficiently
given when delivered by personal service or sent by recognized overnight courier
service or written telecommunication to the addressee party at the following
addresses:



 
If to Broker, to:  Sonny King, CEO

 
          Advantage Sales & Marketing LLC

 
          18100 Von Karman Avenue, Suite 900

 
          Irvine, California 92612



 
With a copy to:  Tania King, General Counsel

 
         Advantage Sales & Marketing LLC

 
         18100 Von Karman Avenue, Suite 900

 
         Irvine, California 92612

 
14.  
ENTIRE AGREEMENT.  This Agreement and the Appendixes attached hereto constitute
the entire Agreement between the parties hereto and pertaining to the subject
matter hereof and supersedes and replaces any and all prior agreements.  Any
modifications must be in writing and signed by authorized agents of the parties.

 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement, thereunto
duly authorized on the day and year above written.





Client:      Advantage Sales & Marketing LLC:            
/s/ V. Scott Vanis
   
/s/ Todd M. Baird
 
(Signature) 
   
(Signature) 
 
 
        Date: December 2, 2014     Date: December 2, 2014             V. Scott
Vanis     Todd M. Baird   (Print Name)     (Print Name)             President  
  Executive Vice President   (Title)     (Title)            



APPENDIXES:


Appendix A – Products
Appendix B – Territory
Appendix C – Obligation of ASM
Appendix D – Commissions


 
3

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
ASM will serve as Client’s exclusive agent for the following Products:
VitaminFizz


 
 

 
 
4

--------------------------------------------------------------------------------

 


APPENDIX B
 
The Territory specifically defined below is to be covered by ASM: Southern
California, Nevada
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 


APPENDIX C
 
ASM shall, using commercially reasonable efforts as determined by ASM, perform
the following obligations:


Annual Strategic and account specific business planning


Key account and Independent store selling


Normal Retail coverage selling and promoting the VitaminFizz brand


Deliver the targeted market pricing and promotions


Category Management / business reviews


Powerpoint presentations


Administrative Assistance (order processing, contracts, deductions, etc)
 
 
6

--------------------------------------------------------------------------------

 
 
APPENDIX D


Commission:  $5,000 per month retainer fee for first 12 months.  5% commission
on net sales afterwards.


ACCOUNT COVERAGE:  Ralphs, Food 4 Less, Stater Bros, Vons/Pavillions,
Albertsons, Smart & Final, and all independents under normal retail coverage
 
Distributors: Where VitaminFizz is authorized
 
Drug:  Walgreens, CVS, Rite Aid on a Regional basis
 
Wholesalers/Catering House:Unified Grocers, DPI
 
Clubs:N/A
 
Convenience Stores:All C-stores under normal retail coverage




7

--------------------------------------------------------------------------------